DETAILED ACTION

Continued Examination
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Status of Response
Applicant’s submission filed on September 15, 2022 has been entered.

Bauman Type Continuation or Divisional
As explained more fully in items 2-6 (pp. 2-4) of the prior Office action mailed in this application on April 23, 2019, the instant application is being examined as a Bauman type continuing application, i.e., a 35 USC 111(a) continuing application of a prior reissue application. See MPEP 1451.

The instant Bauman type continuing application is entitled to the filing date of parent reissue Application No. 14/953,013 for all claimed subject matter for which parent reissue Application No. 14/953,013 provides sufficient support under 35 USC 112(a). However, the instant Bauman type continuing application is not entitled to the filing date of grandparent Application No. 13/109,536 (Patent No. 8,590,771) or prior Provisional Application No. 61/345,197. 

Effective Filing Date
The instant application was identified, on filing, as:
A continuation-in-part of Application No. 14/953,013 filed on November 26, 2015 (now Patent No. RE46,998), which was an application for reissue of Patent No. 8,590,771 (Application No. 13/109,536 filed on May 17, 2011), which claims the benefit of Provisional Application No. 61/345,197 filed on May 17, 2010.
A continuation-in-part of Application No. 14/923,408 filed on October 26, 2015 (now Patent No. 10,065,767), which claims the benefit of Provisional Application No. 62/067,998 filed on October 24, 2014.

For the reasons already explained above, the instant Bauman type continuing application is not entitled to the filing date of grandparent Application No. 13/109,536 (Patent No. 8,590,771) or prior Provisional Application No. 61/345,197.

The subject matter sought to be patented by claims 1-3 and 5 of the instant continuation-in-part application is entitled to the filing date of parent Application No. 14/923,408 because, for the purposes of priority, Application No. 14/923,408 is considered to provide sufficient support under 35 USC 112(a) for the subject matter sought to be patented by claims 1-3 and 5 (with the exception of the new matter addressed below). 

The subject matter sought to be patented by claims 7 and 8 of the instant continuation-in-part application is entitled to the filing date of prior Provisional Application No. 62/067,998 because, for the purposes of priority, Provisional Application No. 62/067,998 is considered to provide sufficient support under 35 USC 112(a) for the subject matter sought to be patented by claims 7 and 8. 

However, claims 1-3, 5, 7 and 8 of the instant continuation-in-part application are not entitled to the filing date of prior Application No. 14/953,013 because Application No. 14/953,013 fails to provide sufficient support under 35 USC 112(a) for at least the following limitations recited in claims 1-3, 5, 7 and 8 of the instant application: 
The paperboard coated on both the first side and the second side with a semi-permeable coating to form a printable surface on each side, print media placed on at least a portion of the printable surface on both the first side and the second side, and a moisture resistance coating overlying the print media and semi-permeable coating on both the first side and the second side (see claims 1 and 8).
A third panel extending from the second panel to the bottom edge (see claim 1), i.e., an embodiment having three panels (not four panels).

Further, claims 1-3 and 5 of the instant continuation-in-part application are not entitled to the filing date of prior Provisional Application No. 62/067,998 because Provisional Application No. 62/067,998 fails to provide sufficient support under 35 USC 112(a) for at least the following limitations recited in claims 1-3 and 5 of the instant application: 
A third panel extending from the second panel to the bottom edge (see claim 1), i.e., an embodiment having three panels (not four panels).

Accordingly, the effective filing date of claims 1-3 and 5 is October 26, 2015, i.e., the filing date of parent Application No. 14/923,408, and the effective filing date of claims 7 and 8 is October 24, 2014, i.e., the filing date of Provisional Application No. 62/067,998.

Objection to Amendment – Formalities
The amendment filed on September 15, 2022 is objected to as failing to comply with 37 CFR 1.121(c) for the following reasons:
Claim 1 has the status “Currently Amended”, but fails to include the required underlining to show the text that is added. See 37 CFR 1.121(c)(2).
Claim 8 has the status “Previously presented”, but improperly includes underlining showing text that was previously added. See 37 CFR 1.121(c)(3).

All future amendments should comply with 37 CFR 1.121.

Objection to Amendment – New Matter
The amendment filed on September 15, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is explained below.

Claim 1 has been amended to require that the paperboard is coated with a semi-permeable coating “on the entirety of” both the first and second sides (see ll. 7-8), and that a moisture resistant coating overlies the print media and semi-permeable coating “on the entirety of” both the first and second sides (see ll. 11-12).

According to the original specification (including the original claims):
In some embodiments, the paperboard is coated and not absorptive. See ¶ 0009. 
The paperboard has a first side coated with a semi-permeable coating to form a printable surface, and an opposite second side of the paperboard is either (i) uncoated to absorb moisture, or (ii) coated with a semi-permeable coating to form a printable surface. See ¶¶ 0010-0011, 0030, 0037, 0039, 0041, 0044.
Print media is placed on at least a portion of each printable surface (when both the first and second sides have the semi-permeable coating), and a moisture resistant coating is placed on (i.e., overlies) the print media and the semi-permeable coating. See ¶¶ 0010-0011, 0030, 0037, 0041.
The back (i.e., second) side of the second panel includes an uncoated portion of paperboard providing a packette mounting area, and a fugitive glue is applied to the packette mounting area by which a sample liquid packette can be adhered to the second panel. See ¶ 0033.
Portions of the back (i.e., second) side, including within the packette mounting area, may have printing or ink applied. See ¶ 0038 (which is within the portion of the specification describing the embodiments in which the second side is uncoated).
The back (i.e., second) side is similar for both the embodiments in which the second side is uncoated and the embodiments in which the second side is coated. See ¶ 0042.
At least a portion of the paperboard in the liquid packette mounting area is coated with a semi-permeable coating to form a printable surface and print media is placed on at least a portion of the printable surface. See original claim 1.

In the original drawings:
Fig. 1A shows the semi-permeable coating 18 on the first side of the paperboard, and the moisture resistant coating 24 overlying the print media 22 and the semi-permeable coating 18.
Fig. 6B shows the semi-permeable coating 18 on the first side of the paperboard, the moisture resistant coating 24 overlying the print media 22 and the semi-permeable coating 18 on the first side, the semi-permeable coating 118 on the second side of the paperboard, and the moisture resistant coating 124 overlying the print media 122 and the semi-permeable coating 118 on the second side.
Figs. 7 and 7A show embodiments in which the second side is coated and illustrate the back (i.e., second) side of the second panel 38 (having the packette mounting area 26) in essentially the same manner as Fig. 2 illustrates the back side of the second panel 38 in an embodiment in which the second side is uncoated. 

With respect to the original specification (including the original claims), stating that the paperboard is coated on its first and second sides is not synonymous with (i.e., equivalent in scope to) the newly claimed requirement that the paperboard is coated on the entirety of its first and second sides. It’s possible, based on the description in the specification, that the paperboard is coated on a majority (or nearly all) of its first and second sides but not necessarily on the entirety of its first and second sides. There is nothing in the original disclosure to establish unequivocally that the paperboard is coated on the entirety of its first and second sides. Thus, the original disclosure does not provide the necessary support for the full scope of that which is now claimed. 

Further, it would appear from the descriptions in ¶¶ 0033, 0038 and 0042 (coupled with the similar illustrations in Figs. 2 and 7-7A) that the back side may have an uncoated portion in the packette mounting area of both the embodiments in which the second side is uncoated and the embodiments in which the second side is coated. While original claim 1 requires that at least a portion of the paperboard in the packette mounting area is coated with a semi-permeable coating, such a requirement does not preclude the packette mounting area from having an uncoated portion, and (as explained above) the specification and drawings indicate that the packette mounting area has an uncoated portion. Thus, when original claim 1 is read in light of the specification, it does not establish unequivocally that the paperboard is coated on the entirety of its first and second sides.

With respect to the drawings:
Fig. 1A does not establish that the coatings 18, 24 are on the entirety of the first side. Only a portion of each coating 18, 24 is illustrated, bounded by wavy lines, such that they are not shown as covering the entirety of the first side.
Fig. 6B does not establish that the coatings 18, 24, 118, 124 are on the entirety of the first and second sides. Only a portion of each coating 18, 24, 118, 124 is illustrated, bounded by wavy lines, such that they are not shown as covering the entirety of the first and second sides.
It would appear from the similar illustrations in Figs. 2 and 7-7A (coupled with the descriptions in ¶¶ 0033, 0038 and 0042) that the back side may have an uncoated portion in the packette mounting area of both the embodiments in which the second side is uncoated and the embodiments in which the second side is coated. While Figs. 7-7A show print media in the packette mounting area and Fig. 2 does not, ¶ 0038 establishes that such print media can be present in the uncoated embodiments (such as Fig. 2). Further, even if the print media in Figs. 7-7A is considered to overly a semi-permeable coating, these figures do not illustrate the print media as covering the entirety of the second side. Thus, the presence of the print media in Figs. 7-7A does not establish that such embodiments (i) lack the uncoated portion in the packette mounting area mentioned in ¶ 0033, or (ii) have semi-permeable and moisture resistant coatings on the entirety of both the first and second sides.

Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
GROUND 1:  Claims 1-3 and 5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because these claims recite new matter. See the explanation above. Claims 2, 3 and 5 are included in the rejection because of their dependencies. 

GROUND 2:  Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. As explained above, it would appear from the descriptions in ¶¶ 0033, 0038 and 0042 coupled with the similar illustrations in Figs. 2 and 7-7A that the back side may have an uncoated portion in the packette mounting area of both the embodiments in which the second side is uncoated and the embodiments in which the second side is coated. In contrast, claim 1 has been amended to require that the paperboard is coated with a semi-permeable coating “on the entirety of” both the first and second sides (see ll. 7-8), and that a moisture resistant coating overlies the print media and semi-permeable coating “on the entirety of” both the first and second sides (see ll. 11-12). This newly claimed subject matter is indefinite because it does not appear to conform to the description/illustration of the invention in the original disclosure. Such an apparent contradiction renders the scope of the claims unclear. Claims 2, 3 and 5 are included in the rejection because of their dependencies.

Listing of Documents
The following is a listing of the documents cited in this Office action together with the shorthand reference used for each document:
“Bludorn ‘771”
US Patent No. 8,590,771 B1

“Saito ‘101”
US Patent No. 5,607,101

“Jones et al.”
US Patent No. 5,775,512

“Bauer”
US Patent No. 5,697,496

“Bludorn ‘767”
US Patent No. 10,065,767 B1

“Lacomis”
US Publication No. 2004/0069660 A1

“Warriner, Jr.”
US Patent No. 5,119,952

“Harris et al.”
US Patent No. 6,213,303 B1

“Lipper”
US Publication No. 2003/0080016 A1

“Dunn”
US Patent No. 4,466,534

“Saito ‘964”
US Patent No. 6,230,964 B1

“Gunderman et al.”
US Patent No. 6,301,860 B1

“Hoffman”
WO Publication No. 99/56953 A1



Relevant Prior Art
The following prior art is not presently relied upon in any rejection but is considered pertinent to applicant’s disclosure. 

Bludorn ‘771 discloses an envelope blank that is very similar to the invention recited in claims 1-3 and 5 of the instant application. Bludorn ‘771 specifically discloses that “[portions] of the back side of the envelop blank 13 including within the liquid packette mounting area 26 may have printing or ink applied” (see col. 7, ll. 11-14). In addition, Bludorn ‘771 allows for a portion of the second (back) side 16 to be coated (see “a second side 16 of the paperboard 12 is uncoated on at least a portion” at col. 4, ll. 27-28, emphasis added). However, because Bludorn ‘771 is concerned with maintaining a liquid absorption capability of the second side 16 of the paperboard 12 (see col. 2, ll. 40-56; col. 3, ll. 1-2 and 26; col. 4, ll. 25-28; col. 6, ll. 55-61; col. 7, ll. 7-23), the reference teaches away from coating the entirety of the second side.

See the discussion of the teachings of Saito ‘101, Jones et al. and Bauer in item 15 (pp. 5-8) of the prior Office action mailed on March 15, 2022. 

See the discussion of the teachings of Warriner, Jr. and Harris et al. in item 20 (p. 12) of the prior Office action mailed on April 23, 2019. 

See the discussion of the teachings of Lipper, Dunn, Saito ‘964, Gunderman et al. and Hoffman in item 31 (pp. 17-18) of the prior Office action mailed on April 23, 2019. 

See the discussion of the teachings of Lacomis in item 21 (pp. 11-12) of the prior Office action mailed on December 10, 2019. 

Allowed Claims
Claims 7 and 8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

As explained above, the effective filing date of claims 7 and 8 is October 24, 2014, i.e., the filing date of Provisional Application No. 62/067,998.

Bludorn ‘771 does not qualify as prior art under 35 USC 102(a)(1) with respect to claims 7 and 8 because the exception under 37 USC 102(b)(1)(A) applies, i.e., the disclosure was made by the inventor of claims 7 and 8. Further, Bludorn ‘771 fails to qualify as prior art under 35 USC 102(a)(2) with respect to claims 7 and 8 because it does not name another inventor.

Bludorn ‘767 does not qualify as prior art under 35 USC 102(a)(1) with respect to claims 7 and 8 because it was not published (i.e., available to the public) before the effective filing date of claims 7 and 8. Further, Bludorn ‘767 fails to qualify as prior art under 35 USC 102(a)(2) with respect to claims 7 and 8 because it does not name another inventor and because it was not effectively filed before the effective filing date of claims 7 and 8.

Bauer teaches a paperboard package blank 20 that is die cut. See col. 5, ll. 6-11 and 64-65. The paperboard blank 20 is coated on both sides and can bear print media on both sides. See col. 2, ll. 23-27; col. 3, ll. 31-34; col. 5, l. 65 – col. 6, l. 4; col. 7, ll. 34-42. Bauer also teaches that the paperboard blank 20 can have three panels 21, 22a, 22b separated by fold lines 26 (Figs. 1-3, 7, 9, 13A-13D and 15-16), or four panels 21, 22a, 22b, 22c separated by fold lines 26, 29, 31 (Figs. 8, 10 and 17-18), or 5 panels 21, 22a, 22b, 22c, 22d separated by fold lines 26, 29, 36 (Fig. 20). See col. 5, ll. 31-50. Thus, Bauer teaches the four-panel configuration required by claim 8. Further, Bauer teaches a first tab 24 cut along a first lateral edge in the first panel 21 proximate the first fold line 26, and slits 25 in the first panel 21 defining a tear-off strip 23 that is removed by pulling the tab 24. See Figs. 1 and 7-10; col. 5, ll. 51-59. 

However, Bauer fails to teach at least the following features of claim 8:
The first panel includes a picture frame cutout with a non-permeable window adhered to the second side.
A second tab opposite the first tab cut along the second lateral edge proximate the first fold line.
A tear string having a tensile strength greater than the paperboard tensile strength, the tear string adhered to the first panel on the second side and extending from the first tab to the second tab.

Warriner, Jr. teaches a package blank comprising either two panels 5, 6 separated by a
fold line 7 (Figs. 1A and 2A) or four panels 5, 6, 10, 11 separated by fold lines 7 (Figs. 1B and
1C), with the panel 6 including a cutout for receiving a transparent plastic housing 3 that
supports a container 1 containing a sample of flowable material such as fragrance. See col. 1, ll.
8-12; col. 2, ll. 45-49; col. 3, l. 62 – col. 4, l. 39. In the embodiment of Fig. 1C, the panels 10, 11
include sample packette mounting areas for mounting flowable material sample packettes 12 to
the panels 10, 11. See col. 4, ll. 32-39.

However, Warriner, Jr. fails to teach at least the following features of claim 8:
The paperboard coated on both the first side and the second side with a semi- permeable coating to form a printable surface on each side.
A moisture resistant coating overlying the print media and semi-permeable coating on both the first side and the second side.
The first panel—of a four-panel configuration—includes a picture frame cutout with a non-permeable window adhered to the second side.
A first tab cut along the first lateral edge proximate the first fold line and a second tab opposite the first tab cut along the second lateral edge proximate the first fold line.
A tear string having a tensile strength greater than the paperboard tensile strength, the tear string adhered to the first panel on the second side and extending from the first tab to the second tab.

Harris et al. teaches a paperboard package blank 100 comprising two panels 111, 113 separated by a fold line 112, with the panel 113 including cutouts 140 for viewing liquid sample packettes 211 mounted to a liquid packette mounting area on the panel 111. See Figs. 1-8; col. 1, ll. 8-18; col. 5, ll. 28-37; col. 6, ll. 47-59; col. 7, ll. 5-17; col. 7, l. 53 – col. 8, l. 35. Further, Harris et al. teaches a first tab 115a cut along a first edge in the panel 113, and slits 122 in the panel 113 defining a tear-off strip 115 that is removed by pulling the tab 115a. See Figs. 1 and 5-6; col. 6, ll. 7-26. Alternatively, the tear-off strip 115 can be replaced by a tear strip in which a tear string is affixed, with one end of the tear string exposed so that the package may be opened by pulling the tear string. See col. 6, ll. 27-36.

However, Harris et al. fails to teach at least the following features of claim 8:
The paperboard coated on both the first side and the second side with a semi- permeable coating to form a printable surface on each side.
A moisture resistant coating overlying the print media and semi-permeable coating on both the first side and the second side.
A four panel configuration having four panels separated by fold lines.
The first panel includes (i) a picture frame cutout with a non-permeable window adhered to the second side, (ii) a first tab cut along the first lateral edge proximate the first fold line, and (iii) a second tab opposite the first tab cut along the second lateral edge proximate the first fold line.
A tear string having a tensile strength greater than the paperboard tensile strength, the tear string adhered to the first panel on the second side and extending from the first tab to the second tab. (While Harris et al. teaches the alternative use of a tear string, the reference fails to teach a tear string used in conjunction with first and second tabs that are cut along first and second lateral edges proximate the first fold line.)

Accordingly, the prior art of record fails to teach an envelope blank, as defined in claim 8, including at least the following combination of features:
The first panel—of a four-panel configuration having four panels separated by fold lines—includes a picture frame cutout with a non-permeable window adhered to the second side.
The first panel includes a first tab cut along the first lateral edge proximate the first fold line and a second tab opposite the first tab cut along the second lateral edge proximate the first fold line.
A tear string having a tensile strength greater than the paperboard tensile strength, the tear string adhered to the first panel on the second side and extending from the first tab to the second tab.

Claim 7 is allowed because of its dependency from claim 8. Further, the prior art of record fails to teach the claim 7 requirement of a permanent glue applied to the perimeter of the packette mounting area from the first fold line such that the sample liquid packette is encircled by the first fold line and the permanent glue.

Response to Arguments
Applicant’s arguments filed on September 15, 2022 have been fully considered.

Applicant argues that claim 1 has been amended to overcome the prior rejection under 35 U.S.C. 103 based on Bludorn ‘771, Saito ‘101, Jones et al. and Bauer. The examiner concurs so the rejection has been withdrawn. However, applicant’s amendments necessitated the new grounds of rejection set forth above.

Applicant asserts that claim 1 has been amended in accordance with the examiner’s suggestion in the prior Office action. However, that does not accurately characterize the prior Office action. The examiner did not set forth suggested amendments to claim 1. Rather, in responding to applicant’s arguments, the examiner noted that the arguments (i) were not commensurate in scope with the claims, and (ii) would not be persuasive unless the claims were amended to be commensurate with the arguments. 


Response Period
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Filing and Contact Information
All correspondence relating to this application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter C English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A Spahn, can be reached on (571)272-7731.  
/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /rds/ 
	Russell D. Stormer
	Primary Examiner
	
	/GAS/
	Gay Ann Spahn
	       Supervisory Primary Examiner, Art Unit 3993